         Case 1:21-cv-01381-PGG Document 46 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISSION,

                              Plaintiff,                              ORDER

                - against -                                         21 Civ. 1381

COINSEED, INC. and DELGERDALAI
DAVAASAMBUU
                      Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               The hearing previously scheduled for July 29, 2021 is adjourned to August 19,

2021 at 10:00 a.m. by telephone. 1

               The Commission will serve a copy of this Order and the papers supporting the

Commission’s application for default judgment on the Defendant Coinseed by UPS overnight

delivery and on Defendant Davaasambuu by email on July 28, 2021. Defendants must serve and

file any opposition by August 12, 2021.

Dated: New York, New York
       July 27, 2021




1
  The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone hearing by dialing the same
number and using the same access code. The Court is holding multiple telephone conferences on
this date. The parties should call in at the scheduled time and wait on the line for their case to be
called. At that time, the Court will un-mute the parties’ lines. Two days before the hearing, the
parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the hearing so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
